Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
6, 2007







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed March 6, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00066-CV
____________
 
IN RE CRYSTAL DOYLE, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N




On January 26, 2007, relator Crystal Doyle filed a petition for writ
of mandamus in this court.  See Tex.
Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  By her petition,
relator asks this court to review a trial court=s final order appointing the Texas
Department of Family and Protective Services as the permanent managing
conservator of her child, C.M.  This court has already ruled on many of the
issues that relator now raises in an opinion affirming the trial court=s judgment on appeal.  See In re
C.M., 208 S.W.3d 89 (Tex. App.CHouston [14th Dist.] 2006, no pet.). 
Relator may not now demand review of the same issues in a petition for
mandamus.  See, e.g., Knowles v. Grimes, 437 S.W.2d 816, 817 (Tex. 1969)
(the appointment of the existing managing conservator is res judicata as
to the best interest of the child at the time of the decree).  As to any new
issues that relator raises in her petition, relator has failed to show that she
is entitled to mandamus relief.
We
accordingly deny relator=s petition for writ of mandamus.
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed March 6, 2007.
Panel consists of Justices Yates,
Anderson, and Hudson.